DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-6, 8-9, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trajkovska (US 2013/0266657 A1).
Regarding claim 1, Trajkovska discloses an animal litter composition for malodor control comprising: 
a fragrance (paragraph 0043, “the malodor control composition as described in any of the embodiments herein and one or more of…a fragrance…,”) and 
a granular malodor adsorbent (paragraph 0043, “…a sorbent material…,”),
wherein the granular malodor adsorbent is present in an amount from about 0.05 weight % to about 5.0 weight % (paragraph 0033, “In an embodiment, the sorbent material can be from about 0.5% to about 99.5% by weight of the malodor control composition,”), 
has a pore size from about 0.4 nm to about 2.0 nm (paragraph 0060, “ (micro-pores)=1.5 nm,”) and 
a total surface area from about 100 m2/g to about 1500 m2/g (abstract, “a porous structure having a surface area of from about 50 to about 1500 m2/g,”) and 
wherein the granular malodor adsorbent substantially adsorbs malodor and substantially excludes the fragrance (paragraph 0033, “In an embodiment, malodor control composition 10 can also include other malodor control materials…,”; paragraph 0042, “In various embodiments the malodor control compositions and litters may contain other ingredients such as compounds or compositions that add functionality to the malodor control compositions or litters. For example, the malodor control compositions may contain…surfactants…perfumes…,”).

Regarding claim 3, Trajkovska discloses the limitations of claim 1, and further discloses wherein the granular malodor adsorbent has a mesh size from about -8 to about 60 (“…spherical beads=16-50 mesh…,”).

Regarding claim 5, Trajkovska discloses the limitations of claim 1, and further discloses wherein the fragrance is unencapsulated (paragraph 0042, “…perfume…,”).

Regarding claim 6, Trajkovska discloses the limitations of claim 1, and further discloses an absorbent substrate (paragraph 0029, “Malodor control composition 10 can be made of any color, shape, and size material having these specific characteristics to allow for incorporation in or addition to a variety of litters or substrates,”; paragraph 0063, “Referring to the Tables 1 and 2, the data shows that most of the compounds, odorous and non-odorous compounds, that are present in the soiled litter headspace of the control sample A (Table 1) are absorbed/adsorbed by the porous beads present in the litter formulation A1,”).

Regarding claim 8, Trajkovska discloses the limitations of claim 6, and further discloses the absorbent substrate comprising clay (paragraph 0062, “Control sample A was prepared with 150 grams of conventional clay litter,”).

Regarding claim 9, Trajkovska discloses the limitations of claim 6, and further discloses the absorbent substrate comprising a non-swelling clay core coated with a swelling clay (paragraph 0036, “In another embodiment, animal litter 130 can be swelling clay, non-swelling clay, silica gel or a combination thereof,”).

Regarding claim 12, Trajkovska discloses the limitations of claim 1, and further discloses the granular malodor adsorbent having a greater affinity for malodor as compared to the fragrance (paragraph 0017, “Particularly, the pores of certain size and their chemical affinity act as effective traps for the compounds that cause malodors. Such animal litter formulations incorporating the specified porous materials do not require application of strong fragrances for masking malodors or other malodor counteracting technology,”).

Regarding claims 13-14, Trajkovska discloses the limitations of claim 1, and further discloses wherein the granular malodor adsorbent adsorbs at least 25% or 40% of the malodor (“…the data shows that most of the compounds, odorous and non-odorous compounds, that are present in the soiled litter headspace of the control sample A (Table 1) are absorbed/adsorbed by the porous beads present in the litter formulation A1 (Table 2),”).

Regarding claim 15, Trajkovska discloses a method for reducing or eliminating malodor while providing a fragrant aroma to the surrounding environment comprising:
contacting the malodor with a composition comprising a fragrance and a granular malodor adsorbent (paragraph 0043, “In yet another aspect, the invention provides a kit suitable for containing malodor control compositions useful for managing animal waste. The kit comprises in separate containers in a single package or in separate containers in a virtual package, as appropriate for the kit component, the malodor control composition as described in any of the embodiments herein and one or more of (1) a device suitable for containing the malodor control composition and suitable for use by an animal when excreting animal waste (e.g., a litter box)…a fragrance…a sorbent material…,”), 
wherein the granular malodor adsorbent is present in an amount from about 0.05 weight % to about 5.0 weight %, has a pore size from about 0.4 nm to about 2.0 nm and a total surface area from about 100 m2/g to about 1500 m2/g (paragraphs 0033 and 0060; abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Trajkovska in view of Fritter (US 2007/0017453 A1).
Regarding claim 2, Trajkovska discloses the limitations of claim 1, but does not appear to specifically disclose wherein the granular malodor adsorbent is selected from the group consisting of molecular sieve granules and activated carbon granules.
Fritter teaches granular malodor adsorbent being selected from the group consisting of molecular sieve granules and activated carbon granules (paragraph 0008, “One attempted solution to the malodor problem has been the introduction of granular activated carbon (GAC) (20-8 mesh) into the litter,”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trajkovska and include wherein the granular malodor adsorbent is selected from the group consisting of molecular sieve granules and activated carbon granules, as taught by Fritter, in order to permit malodor control (e.g., Fritter, paragraph 0008, “One attempted solution to the malodor problem has been the introduction of granular activated carbon (GAC) (20-8 mesh) into the litter,”).

	Regarding claim 4, Trajkovska discloses the limitations of claim 1, but does not appear to specifically disclose wherein the fragrance is present in an amount from about 0.05 weight % to about 0.4 weight %.
	Fritter teaches fragrance being present in an amount from about 0.05 weight % to about 0.4 weight % (paragraph 0032, “The fragrance may comprise approximately 0.001%-1%, by weight, of the litter composition, and typically comprises approximately 0.01%-0.2%, by weight, of the litter composition.”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trajkovska and include wherein the fragrance is present in an amount from about 0.05 weight % to about 0.4 weight %, as taught by Fritter, in order to permit malodor control while providing a freshness or deodorizing impression (e.g., Fritter, paragraph 0029, “The litter compositions can additionally include one or more fragrances to provide a freshness or deodorizing impression to humans or serve as an attractant fragrance to animals,”).

	Regarding claim 10, Trajkovska discloses the limitations of claim 6, but does not appear to specifically disclose wherein the absorbent substrate comprises an expanded perlite core coated with a swelling clay.
	Fritter teaches absorbent substrate comprising an expanded perlite core coated with a swelling clay (paragraph 0047, “Illustrative filler materials include…perlite…,”; claim 13, “…expanded perlite…,”; paragraph 0027, “Illustrative primary absorbent materials include but are not limited to absorbent and semi-absorbent clays, absorbent rocks, and some natural and synthetic minerals. Absorbent and semi-absorbent clays include “swelling” clays…,”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trajkovska and include wherein the absorbent substrate comprises an expanded perlite core coated with a swelling clay, as taught by Fritter, in order to permit reducing the weight of absorbent particles to reduce shipping costs (e.g., Fritter, paragraph 0047, “Because minerals, and particularly clays, are heavy, it may be desirable to reduce the weight of the absorbent particles to reduce shipping costs…,”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Trajkovska in view of Kirsch (US 2008/0022940 A1).
	Regarding claim 7, Trajkovska discloses the limitations of claim 6, but does not appear to specifically disclose wherein the absorbent substrate comprises an absorbent granule comprising an absorbent core and a distinct layer surrounding the absorbent core.
	Kirsch teaches absorbent substrate comprising an absorbent granule comprising an absorbent core and a distinct layer surrounding the absorbent core (paragraph 0070, “In another embodiment, the absorbent material “surrounds” a core (e.g., powder, granules, clumps, etc.) that is dispersed homogeneously throughout the particle or in concentric layers. For example, a lightweight or heavyweight core material can be agglomerated homogeneously into the particle in the same way as the active. The core can be solid, hollow, absorbent, nonabsorbent, and combinations of these,”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trajkovska and include wherein the absorbent substrate comprises an absorbent granule comprising an absorbent core and a distinct layer surrounding the absorbent core, as taught by Kirsch, in order to permit lowering weight of granular items (e.g., Kirsch, paragraph 0067, “To lower the weight of each particle, a lightweight core material, or “core,” may be incorporated into each particle,”).

	Regarding claim 11, Trajkovska discloses the limitations of claim 9, and Trajkovska as modified discloses the limitations of claim 10, but does not appear to specifically disclose wherein the swelling clay is sodium bentonite.
	Kirsch teaches a swelling clay being sodium bentonite (paragraph 0013, “Preferably, the composite particles tend to clump together in the presence of a liquid, as they would where the absorbent material is sodium bentonite clay.”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trajkovska and include wherein the swelling clay is sodium bentonite, as taught by Kirsch, in order to permit clumping of litter so as to ease removal of the litter from a litter box (e.g., Kirsch, paragraph 0005, “For example, sodium bentonite is a water-swellable clay which, upon contact with moist animal waste, is able to agglomerate with other moistened sodium bentonite clay particles. The moist animal waste is contained by the agglomeration of the moist clay particles into an isolatable clump, which can be removed from the container,”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Trajkovska in view of Raymond (US 2003/0200936 A1).
	Regarding claim 16, Trajkovska discloses the limitations of claim 15, but does not appear to specifically disclose wherein the composition has an equivalent fragrance perception, an increased fragrance perception, or a fragrance perception that is less than about 60% reduced relative to a control composition with no granular malodor adsorbent.
	Raymond teaches compositing having an equivalent fragrance perception, an increased fragrance perception, or a fragrance perception that is less than about 60% reduced relative to a control composition with no granular malodor adsorbent (paragraphs 0102-0104, which includes table 2, showing how the malodor adsorbent of silica gel, when not added versus when added, lowers fecal/urine odors, thereby increasing fragrance perception of a fragrance that would initially be present around the silica gel; paragraphs 0120-0122, showing how fragrance is maintained when silica gel is employed with litter).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trajkovska and include wherein the composition has an equivalent fragrance perception, an increased fragrance perception, or a fragrance perception that is less than about 60% reduced relative to a control composition with no granular malodor adsorbent, as taught by Raymond, in order to permit both malodor and fragrance control (e.g., Raymond, paragraph 0066, “Thus the composition not only absorbs liquid waste materials deposited by the animal, but it also effectively controls odors.”).

Prior Art References
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and in at least claim 1. For example, Lewis (US 6,276,300 B1) discloses an animal litter composition for malodor control comprising a fragrance and a granular malodor adsorbent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                                                                                                                                                                                                                                
/BRADY W FRAZIER/Primary Examiner, Art Unit 3647